NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 MARVIN CLAVEL, AKA Marvin Stanly                   No.    14-72906
 Clavel Rodriguez,
                                                    Agency No. A047-298-208
               Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Marvin Clavel, a native and citizen of El Salvador, petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we

deny in part and dismiss in part the petition for review.

      We lack jurisdiction to consider the social group Clavel proposes for the first

time in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (petitioner must exhaust claims in administrative proceedings below).

Further, substantial evidence supports the BIA’s conclusion that Clavel failed to

argue a protected ground was a central reason for the harm he experienced in the

past and fears in the future. See Parussimova v. Mukasey, 555 F.3d 734, 740-41

(9th Cir. 2009) (Under the REAL ID, applicant must prove that a protected ground

represents ‘one central reason’ for persecution). Thus, his withholding of removal

claim fails.

      Finally, Clavel makes no arguments challenging the agency’s denial of his

CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)

(“Issues raised in a brief that are not supported by argument are deemed

abandoned.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   14-72906